 
Exhibit 10.05

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS.  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO WORTHINGTON ENERGY, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.


 UNSECURED CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, Worthington Energy, Inc., a Nevada corporation (the
“Borrower”), promises to pay to ________________, whose current business or
residence address is ______________________, or its registered assigns or
successors in interest (the “Holder”), the sum of ___________ Dollars
($_________), together with any accrued and unpaid interest hereon, on
___________, 2012 (the “Maturity Date”) if not sooner paid.


Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Subscription Agreement between Borrower
and the Holder (as amended, modified or supplemented from time to time, (the
“Subscription Agreement”).


The following terms shall apply to this Note:


ARTICLE I
INTEREST


1.      Interest. Interest on the principal will accrue on this Note from the
date funds representing this Note were received by Borrower until the Maturity
Date, at the rate of eight percent (8%) per annum based on a 360-day year.
Interest shall be payable on the Maturity Date.


ARTICLE II
CONVERSION


2.1    Optional Conversion.  Subject to the terms of this Article II, the Holder
shall have the right, but not the obligation, at any time until the Maturity
Date, or thereafter during an Event of Default and to convert all or any portion
of the outstanding Principal Amount and/or accrued interest and fees due and
payable into fully paid and nonassessable shares of the Common Stock at the
Conversion Price. The shares of Common Stock to be issued upon such conversion
are herein referred to as the “Conversion Shares.”  The “Conversion Price” shall
equal the Variable Conversion Price (as defined, subject to equitable
adjustments for stock splits, stock dividends or rights offerings by the Company
relating to the Company’s securities or the securities of any subsidiary of the
Company, combinations, recapitalizations, reclassifications, extraordinary
distributions and similar events). The “Variable Conversion Price” shall mean
50% multiplied by the Market Price (as defined herein)(representing a discount
rate of 50%). “Market Price” means the average of the lowest three (3) Trading
Prices (as defined below) for the Common Stock during the ten (10) trading day
period ending one trading day prior to the date the Conversion Notice is sent by
the Holder to the Company via facsimile (the “Conversion Date”). “Trading Price”
means, for any security as of any date, the closing bid price on the
Over-the-Counter Bulletin Board, or applicable trading market (the “OTCBB”).


 
 

--------------------------------------------------------------------------------

 
 
2.2    Conversion Limitation. Holder shall not have the right to convert any
portion of this Note, pursuant to this Section 2 or otherwise, to the extent
that after giving effect to such issuance after conversion.  The Holder
(together with the Holder’s Affiliates, and any other person or entity acting as
a group together with the Holder or any of the Holder’s Affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below). For purposes of this Section beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. Holder is solely responsible for any schedules required
to be filed in accordance therewith. The Borrower shall have no obligation to
verify or confirm the accuracy of such filings.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Borrower, including this Note,
by the Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported.  The “Beneficial Ownership
Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note.  The Holder, upon not less than 61
days’ prior notice to the Borrower, may increase or decrease the Beneficial
Ownership Limitation provisions of this Section 2.3, provided that the
Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon conversion of this Note held by the
Holder and the provisions of this Section 2.3 shall continue to apply. Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Borrower.


2.3    Mechanics of Holder’s Conversion.  In the event that the Holder elects to
convert this Note into Common Stock, the Holder shall give notice of such
election by delivering an executed and completed notice of conversion in the
from attached as Exhibit A (“Notice of Conversion”) to Borrower. On each
Conversion Date (as hereinafter defined) and in accordance with its Notice of
Conversion, the Borrower shall make the appropriate reduction to the Principal
Amount, (accrued interest), and fees as entered in its records and shall provide
written notice thereof to the Holder.  Each date on which a Notice of Conversion
is delivered or electronically transmitted to Borrower in accordance with the
provisions hereof shall be deemed a Conversion Date (the “Conversion
Date”).  Pursuant to the terms of the Notice of Conversion, Borrower will issue
instructions to the transfer agent accompanied by an opinion of counsel to
Borrower of the Notice of Conversion and shall cause the transfer agent to
transmit the certificates representing the Conversion Shares to the Holder by
physical delivery or crediting the account of the Holder’s designated broker
with the Depository Trust Corporation (“DTC”) through its Deposit Withdrawal
Agent Commission (“DWAC”) system within three (3) business days after receipt by
Borrower of the Notice of Conversion (the “Delivery Date”). The Conversion
Shares issuable upon such conversion shall be deemed to have been issued upon
the date of receipt by Borrower of the Notice of Conversion. The Holder shall be
treated for all purposes as the record holder of such Common Stock, (unless the
Holder provides Borrower written instructions to the contrary.


 
2

--------------------------------------------------------------------------------

 
 
2.4    Remedies on Conversion Failure/ Late Payments.


(a) Borrower understands that a delay in the delivery of the shares of Common
Stock in the form required pursuant to this Article beyond the Delivery Date
could result in economic loss to the Holder.  As compensation to the Holder for
such loss, Borrower agrees to pay late payments to the Holder for late issuance
of such shares in the form required pursuant to this Article II upon conversion
of the Note, in the amount equal to $500 per business day after the Delivery
Date. Borrower shall pay any payments incurred under this Section in immediately
available funds upon demand.


(b) If the Company fails to cause the Transfer Agent to transmit to the Holder a
certificate or the certificates representing shares of Common Stock in the form
required pursuant to this Article beyond the Delivery Date, then, the Holder
will have the right to rescind such conversion at any time before such shares
are transmitted.


(c)  In addition to any other rights available to the Holder, if the Company
fails to cause the Transfer Agent to transmit to the Holder a certificate or the
certificates representing the shares of Common Stock in the form required
pursuant to this Article beyond the Delivery Date, and if after such date the
Holder is required by its broker to purchase (in an open market transaction or
otherwise) or the Holder’s brokerage firm otherwise purchases, shares of Common
Stock to deliver in satisfaction of a sale by the Holder of the Shares which the
Holder anticipated receiving upon such Conversion then the Company
shall  pay  Holder an amount equal to $1,000.


2.5    Conversion Calculation The number of shares of Common Stock to be issued
upon each conversion of this Note shall be determined by dividing that portion
of the principal and interest and fees to be converted, if any, by the then
applicable Fixed Conversion Price.


2.6    Adjustment to Conversion Price. The Fixed Conversion Price and number and
kind of shares or other securities to be issued upon conversion shall be subject
to adjustment from time to time upon the happening of certain events while this
conversion right remains outstanding, as follows:


 
3

--------------------------------------------------------------------------------

 
 
(a)   If the Company, at any time while this Note is outstanding: (i) pays a
stock dividend or otherwise make a distribution or distributions on shares of
its Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company upon Conversion of this Note), (ii)
subdivides outstanding shares of Common Stock into a larger number of shares,
(iii) combines (including by way of reverse stock split) outstanding shares of
Common Stock into a smaller number of shares or (iv) issues by reclassification
of shares of the Common Stock any shares of capital stock of the Company, then
in each case the Conversion Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to this Section 2.6
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution and shall
become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.


(b)   If the Company, at any time while this Note is outstanding, shall
distribute to all holders of Common Stock (and not to Holders of the Notes)
evidences of its indebtedness or assets (including cash and cash dividends) or
rights or warrants to subscribe for or purchase any security other than the
Common Stock (which shall be subject to this Section 2.6), then in each such
case the Conversion Price shall be adjusted by multiplying the Conversion Price
in effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
per share fair market value at such record date of the portion of such assets or
evidence of indebtedness so distributed applicable to one outstanding share of
the Common Stock as determined by the Board of Directors in good faith.  In
either case the adjustments shall be described in a statement provided to the
Holder of the portion of assets or evidences of indebtedness so distributed or
such subscription rights applicable to one share of Common Stock.  Such
adjustment shall be made whenever any such distribution is made and shall become
effective immediately after the record date mentioned above.


(c)   If at any time while this Note is outstanding, (i) the Company effects any
merger or consolidation of the Company with or into another Person, (ii) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (iii) any tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (each “Fundamental Transaction”), then, upon any
subsequent Conversion of this Note, the Holder shall have the right to receive,
for each Note Share that would have been issuable upon such Conversion
immediately prior to the occurrence of such Fundamental Transaction, the number
of shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any consideration (the
“Alternate Consideration”) receivable as a result of such transaction by a
holder. For purposes of any such Conversion, the determination of the Conversion
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any Conversion of this Note following such Fundamental
Transaction.  To the extent necessary to effectuate the foregoing provisions,
any successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new Note consistent with the foregoing provisions
and evidencing the Holder’s right to Conversion such Note into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 3(c) and insuring
that this Note (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.
 
 
4

--------------------------------------------------------------------------------

 
 
      (d)   All calculations under this Section 2.6  shall be made to the
nearest cent or the nearest share, as the case may be. For purposes of this
Section 2.6, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.


2.7    Reservation of Shares. At all times throughout the life of the Note, the
Company shall have sufficient amount of authorized and unissued common stock
available in order to satisfy full conversion of the Note.  In case such amount
of Common Stock is reasonably considered potentially insufficient, the Company
shall call and hold a special meeting to increase the number of authorized
common stock.  Management of the Company shall recommend to shareholders to vote
in favor of increasing the number of authorized common stock and shall also vote
all of its shares in favor of increasing the number of common shares authorized.
Borrower represents that upon issuance, such shares will be duly and validly
issued, fully paid and non-assessable.  Borrower agrees that its issuance of
this Note shall constitute full authority to its officers, agents, and transfer
agents who are charged with the duty of executing and issuing stock certificates
to execute and issue the necessary certificates for shares of Common Stock upon
the conversion of this Note.


2.8    Issuance of New Note.  Upon any partial conversion of this Note, a new
Note containing the same date and provisions of this Note shall, at the request
of the Holder, be issued by the Borrower to the Holder for the principal balance
of this Note and interest which shall not have been converted or paid.  Subject
to the provisions of Article III, the Borrower will pay no costs, fees or any
other consideration to the Holder for the production and issuance of a new Note.


 
5

--------------------------------------------------------------------------------

 
 
ARTICLE III
ORDER OF PAYMENT


Any payment made by the Borrower to the Holder, on account of this Note shall be
applied in the following order of priority: (i) first, to any amounts other than
principal and accrued interest, if any, hereunder, (ii) second, to accrued
interest, if any, through and including the date of payment, and (iv) then, to
principal of the Note.


ARTICLE IV
NEGATIVE COVENANTS


So long as the Note remains outstanding, Maker will not, and will not permit any
subsidiary to, without the consent of Holder to declare or pay any dividends or
distributions on account of its capital stock or purchase, redeem, retire or
otherwise acquire any of its capital stock or any securities convertible into,
exchangeable for, or giving any person the right to acquire or otherwise
subscribe for, any shares of the Borrowers or any subsidiary’s capital stock.


ARTICLE V
OPTIONAL REDEMPTION


5.1    Optional Redemption at Election of Company.  Subject to the provisions of
this Section 5.1, at any time prior to the 6-month anniversary of the Original
Issue Date, the Company may deliver a notice to the Holder (an “Optional
Redemption Notice” and the date such notice is deemed delivered hereunder, the
“Optional Redemption Notice Date”) of its irrevocable election to redeem some or
all of the then outstanding principal amount of this Note for cash in an amount
equal to the Optional Redemption Amount on the 10th Trading Day following the
Optional Redemption Notice Date (such date, the “Optional Redemption Date,” such
10 Trading Day period, the “Optional Redemption Period” and such redemption, the
“Optional Redemption”). “Optional Redemption Amount” means the sum of: (a) 150%
of the then outstanding principal amount of the Note, and (b) accrued but unpaid
interest due in respect of the Note. The Optional Redemption Amount is payable
in full on the Optional Redemption Date. The Company covenants and agrees that
it will honor all Notices of Conversion tendered from the time of delivery of
the Optional Redemption Notice through the date all amounts owing thereon are
due and paid in full. The Company’s determination to pay an Optional Redemption
in cash shall be applied ratably to all of the holders of the then outstanding
Notes based on their (or their predecessor’s) initial purchases of Notes
pursuant to the Purchase Agreement.


5.2    Redemption Procedure.  The payment of cash pursuant to an Optional
Redemption shall be payable on the Optional Redemption Date.  If any portion of
the payment pursuant to an Optional Redemption shall not be paid by the Company
by the applicable due date, interest shall accrue thereon at an interest rate
equal to the lesser of 12% per annum or the maximum rate permitted by applicable
law until such amount is paid in full.  Notwithstanding anything herein
contained to the contrary, if any portion of the Optional Redemption Amount
remains unpaid after such date, the Holder may elect, by written notice to the
Company given at any time thereafter, to invalidate such Optional Redemption, ab
initio, and, with respect to the Company’s failure to honor the Optional
Redemption on the Optional Redemption Date, the Company shall have no further
right to exercise such Optional Redemption.  Notwithstanding anything to the
contrary in this Section 5, the Company’s determination to redeem in cash or its
elections under Section 5.1 shall be applied ratably among the Holders of Notes.
The Holder may elect to convert the outstanding principal amount of the Note
pursuant to Article II prior to actual payment in cash for any redemption under
this Article V by the delivery of a Notice of Conversion to the Company.


 
6

--------------------------------------------------------------------------------

 
 
ARTICLE VI
EVENTS OF DEFAULT


The occurrence of any of the following events set forth in Sections 6.1 through
6.6, inclusive, shall be an “Event of Default”:


6.1    Failure to Pay Principal, Interest or other Fees.  Borrower fails to pay
when due any installment of principal, interest or other fees hereon or on any
other secured convertible Note issued pursuant to the Subscription Agreement,
and such failure shall continue for a period of ten (10) days following the date
upon which any such payment was due.


6.2    Breach of Covenant.  Borrower breaches any covenant or other term or
condition of this Note in any material respect and such breach, if subject to
cure, continues for a period of fifteen (15) days after the occurrence thereof.


6.3    Breach of Representations and Warranties.  Any representation or warranty
of Borrower made herein, or the Subscription Agreement, Security Agreement,
Collateral Agent Agreement (“Transaction Document”), or any statement in the
Disclosure Document, referred to in the Subscription Agreement, shall be false
or misleading in any material respect.


6.4    Bankruptcy.  The Borrower shall commence, or there shall be commenced
against the Borrower a case under any applicable bankruptcy or insolvency laws
as now or hereafter in effect or any successor thereto, or the Borrower
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Borrower or there is commenced against the Borrower any such bankruptcy,
insolvency or other proceeding which remains undismissed for a period of 60
days; or the Borrower is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Borrower suffers any appointment of any custodian or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of 60 days; or the Borrower makes a general assignment for the benefit of
creditors; or the Borrower shall fail to pay, or shall state that it is unable
to pay, or shall be unable to pay, its debts generally as they become due; or
the Borrower; or any corporate or other action is taken by the Borrower or any
Subsidiary thereof for the purpose of effecting any of the foregoing.


 
7

--------------------------------------------------------------------------------

 
 
6.5    Judgments.  Any money judgment, writ or similar final process shall be
entered or filed against any Borrower or any of its Subsidiaries or any of their
respective property or other assets for more than $100,000 in the aggregate for
Borrower, and shall remain unvacated, unbonded or unstayed for a period of
thirty (30) days.


6.6    Default Under Other Agreements.  The occurrence of any Default under a
Transaction Document.


ARTICLE VII
DEFAULT RELATED PROVISIONS


7.1    Default Interest Rate.  Following the occurrence and during the
continuance of an Event of Default, the outstanding principal amount of this
Note, plus accrued but unpaid interest through the date of acceleration, shall
become, at the Holder’s election, immediately due and payable in cash at the
Mandatory Default Amount. “Mandatory Default Amount” means the sum of (a) 150%
of the outstanding principal amount of this Note, plus 150% of accrued and
unpaid interest hereon, and (b) all other amounts, costs, expenses due in
respect of this Note.


7.2    Conversion Privileges.  The conversion privileges set forth in Article II
shall remain in full force and effect immediately from the date hereof and until
this Note is paid in full.


7.3    Cumulative Remedies.  The remedies under this Note shall be cumulative.


ARTICLE VIII
MISCELLANEOUS


8.1    Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.


8.2    Notices.  Any notice herein required or permitted to be given shall be in
writing and provided in accordance with the terms of the Subscription Agreement.


8.3    Amendment Provision.  The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as it may be amended or supplemented.


 
8

--------------------------------------------------------------------------------

 
 
8.4    Assignability.  This Note shall be binding upon each Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Purchase Agreement.


8.5    Entity Obligations.   The obligations hereunder are acknowledged to be
solely entity obligations, and no officer, director, employee, agent,
representative, manager, member, owner, or controlling person of any such entity
shall be subject to any personal liability to any person or other party, nor
will any such claim be asserted by or on behalf of any party or affiliates of
such party.


8.6   Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Borrower covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Borrower from paying all or any portion of the
principal of or interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this indenture, and the Borrower (to the extent it may lawfully
do so) hereby expressly waives all benefits or advantage of any such law, and
covenants that it will not, by resort to any such law, hinder, delay or impeded
the execution of any power herein granted to the Holder, but will suffer and
permit the execution of every such as though no such law has been enacted.


8.7    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This Note
shall be governed by and interpreted in accordance with the laws of the State of
Nevada for contracts to be wholly performed in such state and without giving
effect to the principles thereof regarding the conflict of laws. Each of the
parties consents to the exclusive jurisdiction of the state courts of the State
of Nevada located in Carson City County and the United States District Court for
the District of Nevada in connection with any dispute arising under this
Agreement and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non convenes, to the bringing
of any such proceeding in such jurisdictions. To the extent determined by such
court, the Borrower shall reimburse the Holder for any reasonable legal fees and
disbursements incurred by the Holder in enforcement of or protection of any of
its rights under this Note. The Borrower and the Holder hereby waive a trial by
jury in any action, proceeding or counterclaim brought by either of the parties
hereto against the other in respect of any matter arising out of or in
connection with this Agreement or the Note. THE PARTIES HERETO WAIVE ANY RIGHT
TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.


 
9

--------------------------------------------------------------------------------

 
 
8.8   Maximum Payments.  Nothing contained herein shall be deemed to establish
or require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by Borrowers to the Holder and thus refunded to the Borrowers


8.9    Replacement.  If this Note shall be mutilated, lost, stolen or destroyed,
the Borrower shall execute and deliver, in exchange and substitution for and
upon cancellation of a mutilated Note, or in lieu of or in substitution for a
lost, stolen or destroyed Note, a new Note for the principal amount of this Note
so mutilated, lost, stolen or destroyed but only upon receipt of evidence of
such loss, theft or destruction of such Note, and of the ownership hereof, and
indemnity, if requested, all reasonably satisfactory to the Borrower.


8.10  Construction.  Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.


8.11  Assumption. As long as any of the Notes remain issued and outstanding, the
Company will not consummate any consolidation, merger, sale, transfer or other
disposition of assets or shares, including any form of share exchange, unless
prior to, or simultaneously with, the consummation thereof,  either (i) the Note
is redeemed, or (ii) the successor corporation resulting from such consolidation
or merger (if other than the Company), or the corporation purchasing or
otherwise acquiring the assets of the Company, agrees to assume the Company’s
continuing obligations hereunder
 
IN WITNESS WHEREOF, Borrower has caused this Unsecured Convertible Promissory
Note to be signed in its name as of ____________ __, 2012.



 
WORTHINGTON ENERGY, INC.
 
A Nevada corporation
             
By:__________________________
 
Name:
 
Title:

 
 
10

--------------------------------------------------------------------------------

 


EXHIBIT A
NOTICE OF CONVERSION


(To be executed by the Holder in order to convert all or part of the Note into
Common Stock)


[Name and Address of Holder]






The undersigned hereby converts $_________ of the principal due on [specify
applicable Date] under the Unsecured Convertible Promissory Note issued by
Worthington Energy, Inc., a Nevada corporation (“Borrower”) dated as of
___________ __, 2012 by delivery of shares of Common Stock of Borrower on and
subject to the conditions set forth in Article II of such Note.



 
1.
Date of Conversion
_______________________
         
2.
Shares To Be Delivered:
_______________________
       

 

 
______________________________
         
By:_______________________________
     
Name:_____________________________
     
Title:______________________________





11

--------------------------------------------------------------------------------